DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the method of claim 1" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of applying art the claim is interpreted to depend from claim 18.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-23 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG et al. (US 2014/0315081).
Regarding claims 18, 20 and 21,
	ZHANG teaches a method of forming composite electrode material in which electrode material is coated by a conductive polymer (layered) abstract. The conductive polymer is PEDOT (positively charged polymeric ionomer) doped with PSS (negatively charged polymeric ionomer) abstract and [0021]. The electrode material can be LiMnO2 [0023]. The dispersion medium for mixing is water abstract and [0028]. 
	ZHANG teaches mixing the composition using a supersonic dispersion for 0.2 to 3 hours [0024]. The reference does not teach mixing for at least 100 hours. However, the additional mixing time is considered prima facie obvious as an optimizable parameter for mixing. Depending on the quality of the mixer and the degree of homogeneity desired one of ordinary skill is equipped to determine the time required for mixing by routine experimentation. For example the time required for stirring with an ultrasonic device will be different from mixing with a magnetic stir bar.
Fig. 7 which shows various materials with charge/discharge voltage that overlaps the claimed dissociation energy range. The overlapping range is considered prima facie obvious, MPEP 2144.05.I.
Regarding claim 19,
	The electrode material (metal oxide) in ZHANG can be LiMnO2 [0023]. The reference does not expressly teach the resulting charge/discharge voltage for an embodiment with LiMnO2. The closest data available is Fig. 7C for LiMn2O4 which shows charge discharge voltage at around 4V which falls within the claimed range. It is reasonable to expect the similar composition to have a similar charge/discharge voltage.
Regarding claim 22,
	ZHANG teaches the amount of electrode material (metal oxide) to conductive polymer can be a little as 10:1 [0023]. The reference does not teach 1:1 to 8:1. However, the difference in concentration is generally not considered to support patentability without showing the concentration is critical.
Regarding claim 23,
	ZHANG teaches the thickness of conductive polymer layer on the electrode material (metal oxide) is on the order of several-nanometers abstract which falls within the claimed range of 1 to 30nm.
Regarding claims 25-27,
	The electrode material (metal oxide) in ZHANG can be LiMnO2 [0023]. The reference does not expressly teach the material properties for an embodiment with 2. The closest data is Fig. 7C for LiMn2O4 which shows charge discharge voltage and specific capacity for 3 cycles but does not teach what the scan rate is for the cycles.
However, the same materials mixed in the same manner can be reasonably expected to have the same properties.
Claims 18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over RANDALL et al. (US 2017/0088471).
Regarding claims 18 and 24,
	RANDALL teaches a method of mixing ceramic material such at V2O5 powder in water with a PEDOT:PSS (positively and negatively charged polymeric ionomer) [0101]. The composition is mixed for 4 hours [0101] before drying. The reference does not teach mixing for at least 100 hours or the resulting properties of in-plane chemical bonding. However, as described above, additional mixing time is considered prima facie obvious depending on the quality of the mixer. The 4 hours described in RANDALL is considered to be the time required to reach a well-mixed composition at which point additional mixing only serves to maintain the well-mixed composition. Accordingly, additional mixing time of at least 100 hours is considered prima facie obvious and the resulting properties are inherent due to the same materials being used in composition and mixed to the same degree.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596.  The examiner can normally be reached on M-F 8:30-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUSTIN MURATA/Primary Examiner, Art Unit 1712